Title: To John Adams from Winthrop Sargent, 1814
From: Sargent, Winthrop
To: Adams, John


				
					
					1814
				
				Mr. Sargent has perused the Connecticut pamphlet, & returns it with his very respectful acknowledgments. From the terrible “counterblast” against the Hartford Convention, it would hardly be supposed, that this pamphleteer could be an advocate for toleration in anything. Unless quieted by a feeling of complete security, it is to be supposed, that the “Missionary society” is by this time a perfect Hornet’s nest. Mrs. Sargent renews her respectful compliments to Mr. & Mrs. Adams.
				
					
				
				
			